Edmonds, J.
All the bills of particulars furnished or offered in this case were defective. The defendant had a right, on the special as well as on the common counts, to a bill of the particular demands claimed of him. And the orders of the judge were sufficiently explicit to apprize him of what was required, yet he three times persisted in giving merely a general statement of the damages he claimed. This was a mere evasion of the order, and justified the defendant in coming here for relief. He ought not to be required again to go to the judge, when his going there had been twice unavailing. The motion must therefore be granted, unless the plaintiff, in ten days, furnishes a bill of particulars of the several demands which are mentioned in the three first counts of the declaration. And this is a proper case to grant the motion, with costs; because the plaintiff, by evading the judge’s order, has denied the defendant that to which he had a right, and compelled him to come here for relief.